EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Mr. Basil M. Angelo #62811 on March 14, 2022.
Claims Allowed
All pending claims 1-10, 13 and 14 filed February 9, 2022 are allowed. Claims 11 and 12 were canceled by formal amendment.
In the claims
Delete all pending claims 1-10, 13 and 14 filed February 9, 2022 in their entirety and insert therefore: 
- -1. (Currently Amended) An information processing method performed by a processor, the method comprising:

a basis of a type of the selected garment and parameters relating to a design and materials set for the garment;




wherein causing the display part to display the calculated price includes causing the display part to display the price that reflects the changed 	parameters in response to the changing of the parameters and causing the display part to display the price of the garment based on the set blending ratio in response to the setting of the blending ratio of the materials.
2. (Currently Amended) The information processing method according to claim 1 further comprising:

wherein causing the display part to display the calculated price includes causing the display part to display the appearance image that reflects the changed parameters in response to [[an]]the input from the user.
3. (Currently Amended) The information processing method according to claim 1, wherein calculating the price of the garment includes calculating [[a]] the price of the garment further on the basis of a parameter relating to a manufacturing process set for the garment.
a time required to manufacture the garment and an index indicating [[the] ]a complexity of the manufacturing process.
5. (Currently Amended) The information processing method according to claim 1, wherein the calculating the price of the garment includes calculating the price of the garment on the basis of a unit price of the material and an amount of the material used for the garment.
6. (Currently Amended) The information processing method according to claim 5, wherein the calculating the price of the garment includes increasing [[the]] a value of the price as the amount of the material used for the garment increases.
7. (Currently Amended) The information processing method according to claim 1, wherein changing the parameters is capable of continuously changing at least some of the parameters relating to the design or the parameters relating to the materials, and wherein calculating the price of the garment includes changing the price of the garment in conjunction with the continuous change of the some of the parameters.
8. (Currently Amended) The information processing method according to claim 1, further comprising:

changing the parameters includes changing at least one of the parameters relating to the design and the parameters relating to the materials on the basis of [[the]] a displacement of the change operation in the operation area.
9. (Currently Amended) The information processing method according to claim 1, further comprising:
an operation area and a second object that moves on the first object in 	accordance with an operation of the user, 
wherein changing the parameters includes changing the parameters relating to the design on the basis of [[the]]an amount and [[the]]a direction of displacement of the second object.
10. (Currently Amended) The information processing method according to claim 1, further comprising:

wherein causing the display part to display the calculated price includes causing the display part to display 
13. (Currently Amended) A garment order reception management apparatus comprising a processor operatively coupled to memory, the processor configured to:
receive a selection of a garment from a user;
calculate a price of the garment on [[the]]a basis of a type of the selected garment and parameters relating to a design and materials set for the garment;

change the parameters in conjunction with an input from the user; 
receive a setting of a blending ratio of the materials composing the selected garment from the user; and
cause the display part to display a graph indicating a property of the garment based on the set blending ratio,
wherein causing the display part to display the price that reflects the changed parameters in response to the change of the parameters and causing the display part to display the price of the garment based on the set blending ratio in response to the setting of the blending ratio of the materials.
14. (Currently Amended) A non-transitory computer-readable medium comprising software instructions that, when executed by a processor, perform a method comprising:

a basis of a type of the selected garment and parameters relating to a design and materials set for the garment;


receiving a setting of a blending ratio of the materials composing the selected garment from the user; and
causing the display part to display a graph indicating a property of the garment based on the set blending ratio,
wherein causing the display part to display the calculated price causes the display part to display the price that reflects the changed parameters in response to the changing of the parameters and causing the display part to display the price of the garment based on the set blending ratio in response to the setting of the blending ratio of the materials. - -
Closest US Patent/US Patent Publication Prior Art
Gupta, US 2014/0277683 recited in paper #20210901 mailed September 13, 2021, is the closest prior art.  Forward citations of Gupta failed to reveal closer prior art. Forward/backward citations of Gupta, US 10,366,175, failed to reveal closer 
Closest Non-Patent Literature Prior Art
Hustvedt, Gwendolyn, considered and cited in paper #20210901 mailed September 13, 2021, is the closest non-patent literature. Hustvedt alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11,244,223 (Sareen et al.) February 8, 2022 “Online Garment Design and Collaboration System and Method,” discloses: FIG. 39 is a screen shot of a garment fitting screen according to the embodiment of the fitting room of FIG. 35. Note that slider bars on the fitting screen allow the user to adjust each measurement to adjust sizing and fit of the illustrated garment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 15, 2022